It
gives me great delight and honour to address the
General Assembly's first session of the new
millennium. I would like to begin by conveying my
sincere congratulations to you, Sir, on your election to
the presidency of this historic session, the success of
which is ensured, I believe, by the experience and
wisdom you bring to this noble work. I would also like
to pay tribute to your predecessor, His Excellency
Mr. Theo-Ben Gurirab, whose dedication and
leadership enabled the fifty-fourth session to lay the
groundwork for the Millennium Assembly.
I also take this opportunity to warmly welcome
the admission of Tuvalu to the United Nations.
Two weeks ago world leaders, including my
President, gathered in this very place to rally the
political will of the international community to meet
the challenges of the new millennium. Their meeting of
minds here in this Hall of peace, as summed up in the
Millennium Declaration, reaffirmed the role of the
United Nations as the embodiment of humankind's
aspiration to greater peace and prosperity, to be
strengthened and fulfilled through the efforts of all
Member States.
It is only right that the new millennium should
start with the beginning of the end of the confrontation
and conflicts handed down from the past era. Such a
start has been made on the Korean peninsula with the
first South-North Korean summit meeting in June. As a
result, inter-Korean relations have taken a definite turn
for the better. The whole world stands to benefit from
the liquidation of the final legacy of the cold war that
the summit appears to have set in motion on the Korean
peninsula.
During the June summit the two leaders engaged
in an extensive discussion on peace on the Korean
peninsula, South-North economic cooperation and the
future of the Korean people. At the end, they
announced a five-point joint declaration committing
the top leaders of the two sides to steering inter-Korean
relations away from tension and enmity towards
reconciliation, peaceful coexistence and co-prosperity
and eventual unification.
The summit is being followed up with inter-
Korean ministerial meetings to work out concrete steps
to implement the summit agreements. Some steps have
already been taken, such as the reopening of the liaison
offices at the truce village of Panmunjom and several
sociocultural exchange programmes. Some are in the
making — the work to reconnect the railroad between
the two sides and the negotiation of the necessary legal
instruments for full-scale economic exchanges, such as
agreements on investment guarantees, avoidance of
double taxation, settlement procedures and dispute
arbitration. The third ministerial round is to be held
later this month on Cheju island of South Korea.
In the latest development the two sides have
agreed on a return visit to the South by Chairman Kim
Jong Il at an early date. Furthermore, in a key move for
tension reduction, a South-North defence ministers'
meeting is to be held on 25 and 26 September, also on
Cheju island.
Each of these developments stirs the hearts and
minds of the Korean people. But none would match the
profound emotions that were aroused in mid-August by
the exchange of visits in Seoul and Pyongyang by
families that have suffered the unprecedented
humanitarian plight of remaining separated for half a
century. It was a limited exchange involving only 100
individuals from each side, out of an estimated 10
5

million members of families torn apart by the national
division. But further exchanges are in the planning, as
are more lasting solutions to their plight.
As dramatic and hopeful as the June summit and
the inter-Korean developments since then have been,
only the first steps have been taken in the long process
of ending the cold war and establishing a lasting peace
on the Korean peninsula. We sincerely seek the abiding
interest and support of the international community to
see us through. In this regard, I should like to express
my Government's wholehearted appreciation of the
statement by the Co-Chairpersons of the Millennium
Summit welcoming the inter-Korean summit and the
follow-up measures.
At the dawn of a new millennium the United
Nations has yet to resolve the old problems of violent
conflicts that are worsening in both scope and nature.
In many parts of the world, countless lives continue to
be lost in armed conflicts, insurgencies and ethnic
violence at regional, subregional, and intra-national
levels. We, as Member States, have to rally a stronger
political will to prevent a repetition of these tragedies
that have happened or are happening in Rwanda,
Kosovo, Sierra Leone and the Democratic Republic of
the Congo.
It is particularly deplorable that United Nations
personnel in the field are under growing, violent attack.
We urge all parties concerned to guarantee the safety
and security of the peacekeeping, humanitarian and
other United Nations personnel. In this regard we
welcome the Brahimi report as providing a useful basis
for improving the effectiveness of the peacekeeping
operations activities with an adequate mandate and
resources.
My Government remains fully committed to
United Nations peacekeeping missions. Last year, in
support of the democratic aspiration of a people, the
Republic of Korea sent an infantry battalion to East
Timor. Furthermore, with the economy regaining a
growth momentum, we are taking steps to fulfil our
pledge of an increase in our contribution to the
peacekeeping operations budget. This is an expression
of our firm belief that in the twenty-first century the
United Nations should be better prepared and more
willing to fulfil its responsibility for international
peace and security.
Many leaders at the Millennium Summit spoke of
the double-edged nature of the globalizing world,
which brings unprecedented opportunities for
economic growth on the one hand, while it further
widens the disparities between the developed and
developing countries, on the other. Aggravated by the
digital divide of the information age, the wealth gap
can become a source of unrest and instability in the
world.
The Republic of Korea has actively taken on the
challenges of globalization. At home we have turned
the recent economic crisis into an opportunity to gear
up for the knowledge-based economy of the global
information age. We knew that we must emerge from
the crisis not simply as we were before the crisis but in
a new form fit to thrive in the age of information
industries and borderless competition. Thus, bold
reforms have been under way to rid the economy of
past inefficiencies and to accelerate liberalization and
market opening. Active Government assistance has
been rendered to small and medium-venture businesses
in the information sector, as well as to educating the
people in computer literacy.
Government policies have combined with the
intellectual vigour and adventurous spirit of the Korean
people to produce the world's fastest growing Internet
population   an estimated 20 million users by the end
of the year out of a population of 43 million, almost 50
per cent of our entire population. While actively
promoting the information age, we have also given
special attention and care to those pockets of society
that would fall further behind without help. Our efforts
in this area have been built around the concept of
“productive welfare”, which aims at enabling the
socially weak and enhancing the living standards of all.
A key operative term is human resources development,
which offers training and education to all who are
willing to work.
We believe that the same concept of enabling the
weak to develop their capacities should be applied in
international development assistance. Thus, on the
occasion of the Asia-Pacific Economic Cooperation
(APEC) Forum on Shared Prosperity and Harmony in
Seoul in March this year, our President, Kim Dae-jung,
urged donors to support the developing countries in
their efforts to set up information centres which would
provide communities with access to the Internet and
other conveniences of the information age. I am very
happy that the proposal is entirely consistent with the
Secretary-General's initiative on the United Nations
Information Technology Service (UNITeS). In addition,
6

my Government is increasing its assistance for human
resources development in the developing economies
through the dispatch of experts and invitations to
trainees in the information and telecommunication
fields. In particular, in collaboration with the United
Nations, we have offered training opportunities to
experts from African countries in export promotion.
We will continue to strengthen cooperation with the
United Nations to address the mounting challenges that
Africa faces.
Shared values and ideals make for the strongest
of the bonds that enable nations to work together
beyond differences in history, ethnicity and socio-
economic development. In this regard, the spread of
democracy and its values in the post-cold-war era has
greatly enriched the grounds for the global community
to build a world of durable peace and prosperity and of
dignity for all human beings. While upholding human
rights and democratic values at home, democracies
should cooperate to promote their universality in the
global community. Thus, the Republic of Korea was
happy to serve as a co-convenor for the first
international conference of the Community of
Democracies in Warsaw last June, and we are honoured
that Korea will host the second international
conference of the Community of Democracies in
October 2002.
Meanwhile, to strengthen democracy at home, my
Government has continued the endeavour to improve
human rights laws and practices. At present we are in
the process of enacting a comprehensive human rights
law, which will give birth to a national human rights
commission. The commission will work to improve
institutional arrangements for the promotion of human
rights and to raise public awareness. We are also
making significant progress in enhancing the rights of
women and children as well as workers. Particularly
noteworthy is the creation of the Ministry of Women,
due within this year, to advance gender equality.
As the new millennium opens, the challenges
facing the United Nations are multifaceted and ever-
diversifying. I have mentioned a few. There are many
more issues, such as disarmament and sustainable
development, that are equally important. However, the
resources of the global body remain limited. Ongoing
reform is required to enable the United Nations to meet
the challenges with greater efficiency and
effectiveness. Thanks to the Secretary-General's
initiative, considerable achievements have been made
to streamline the Organization, but there are still areas
where creative input is called for. Security Council
reform is one of those areas. We believe that
representativeness, transparency and effectiveness must
be the guiding terms in the debate for a comprehensive
reform of the Council.
We do not need new concepts to describe the
challenges of the new millennium. They are still the
problems of peace and prosperity and the right of
human beings to live with dignity. However,
globalization has increased the intensity of the
problems as well as the chances for their resolution.
Therefore, the role of the United Nations must also be
consolidated. The Government of the Republic of
Korea is prepared to play an active role commensurate
with its abilities to accomplish the common goals of
the global community. I sincerely hope that this body
will lead the way in putting the lofty spirit of the
Millennium Declaration into action. In the process, my
country, the Republic of Korea, heartened by the
enhanced hope for its peaceful and prosperous future,
will play an active part.








